UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 06-6184



In Re:   STANLEY LORENZO WILLIAMS,




                                                        Petitioner.



                 On Petition for Writ of Mandamus.
                        (1:00-cv-00393-FWB)


Submitted:   May 31, 2006                  Decided:   June 21, 2006


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Stanley Lorenzo Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Stanley Lorenzo Williams petitions for writ of mandamus

seeking an order directing the district court to act on Williams’

28 U.S.C. § 2254 (2000) petition which was dismissed without

prejudice in 2001.    We conclude that Williams is not entitled to

mandamus relief.

           Mandamus   is    a   drastic    remedy   to   be   used    only   in

extraordinary circumstances.       Kerr v. United States Dist. Court,

426 U.S. 394, 402 (1976).       Courts are extremely reluctant to grant

a writ of mandamus.        In re Beard, 811 F.2d 818, 827 (4th Cir.

1987).   Mandamus relief is not a substitute for appeal.                In re

United Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979).              To obtain

mandamus relief, a petitioner must show that:

     (1) he has a clear and indisputable right to the relief
     sought; (2) the responding party has a clear duty to do
     the specific act requested; (3) the act requested is an
     official act or duty; (4) there are no other adequate
     means to attain the relief he desires; and (5) the
     issuance of the writ will effect right and justice in the
     circumstances.

In re Braxton, 258 F.3d 250, 261 (4th Cir. 2001) (internal quotation

and citation omitted).

          Williams’ § 2254 petition was dismissed several years ago.

To the extent that Williams seeks relief from the district court’s

January 2003 order denying his motion to amend the 2001 petition,

he had another available remedy; namely, to appeal from the district




                                   - 2 -
court’s order.*    Additionally, Williams could follow the district

court’s directive in its January 2003 order and file a new § 2254

petition.

            The relief sought by Williams is not available by way of

mandamus.   Accordingly, although we grant leave to proceed in forma

pauperis, we deny the petition for writ of mandamus.    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                    PETITION DENIED




     *
      At this point, any appeal filed by Williams would be futile
because the thirty-day appeal period has long since expired. Fed.
R. App. P. 4(a)(1).

                                - 3 -